DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 23 December 2020 has been entered.
Claim Objections
Claim 6 is objected to because of the following informalities:  In line 5 of the claim uses the term “lower implant”, but in line 2 uses the term “single piece lower implant”. It is understood that both terms refer to the same structural element. It is suggested to change the term “lower implant” to “single piece lower implant” in order to maintain the same nomenclature across the claim.   Appropriate correction is required.
Claim 9 objected to because of the following informalities:  In lines 4 and 6 of the claim it is used the term “lower implant”, but in line 2 uses the term “single piece lower implant”. It is understood that both terms refer to the same structural element. It is suggested to change the term “lower implant” to “single piece lower implant” in order to maintain the same nomenclature across the claim.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  In lines 10 and 13 of the claim it is used the term “upper implant”, but in line 7 uses the term “single piece upper implant”. It is understood that both terms refer to the same structural element. It is suggested to change the term “upper implant” to “single piece upper implant” in order to maintain the same nomenclature across the claim. Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  In lines 2-3 of the claim it is used the recitation of “a second band between the second external hex head the second spindle”. It is believed that the intension was to claim “a second band between the second external hex head of the second spindle”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iijima (WO 2016035614 A1) (English translation and rejection references see US Patent no. 9968423 B2).
[AltContent: ][AltContent: textbox (Double dental implant)][AltContent: arrow][AltContent: textbox ( Second spindle with a third exterior thread)][AltContent: textbox (Second central hole spaced from the screw)][AltContent: arrow][AltContent: textbox (Upper end)][AltContent: ][AltContent: connector][AltContent: arrow][AltContent: textbox (Second interior thread)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second central hole)][AltContent: arrow][AltContent: textbox (Second exterior thread)][AltContent: arrow][AltContent: textbox (Screw)][AltContent: arrow][AltContent: ][AltContent: textbox (Lower end)][AltContent: textbox (First central hole)][AltContent: arrow][AltContent: textbox (First spindle with a first exterior thread)][AltContent: arrow][AltContent: textbox (Single piece upper implant)][AltContent: arrow][AltContent: textbox (Single piece lower implant)][AltContent: ][AltContent: textbox (Upper end)]
    PNG
    media_image1.png
    696
    434
    media_image1.png
    Greyscale

Regarding claim 6, Iijima discloses a double dental implant, consisting of: 
a single piece upper implant (2) and a single piece lower implant (1) (see annotated Fig. 1 above, abstract and col. 2, lines 43-45); 
the single piece lower implant (1) having an upper end, a first spindle with a first exterior thread (3) (see col. 2, lines 46-49), and a first central hole extending from the upper end toward a lower end of the lower implant (1), the first central hole includes a first interior thread (4) (see annotated Fig. 1 above, and col. 2, lines 49-50); and 
the single piece upper implant (2) includes an upper end (see annotated Fig. 1 above), a screw (6) at a lower end thereof that is receivable within the first central hole and the screw (6) has a second exterior thread (5) that is engageable with the first interior 
Regarding claim 7, Iijima discloses that the second central hole is spaced from the screw (6), and the second central hole is colinear with the screw (6). (See annotated Fig. 1 above)
Regarding claim 8, Iijima discloses that the third exterior thread does not overlap the second exterior thread in a longitudinal direction.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iijima (WO 2016035614 A1) as applied to claim 1 above.
Regarding claim 9, Iijima discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Iijima discloses a second interior thread and a third exterior thread.  
However, Iijima does not disclose that the second interior thread and the third exterior thread overlap each other in a longitudinal direction.
It would have been obvious to one of ordinary skill at the time of the claimed invention to modify the disclosed length in the longitudinal direction of the second interior thread as taught by Iijima so as to arrive to a length that creates an overlapping in the longitudinal direction between the second interior thread and the third exterior thread, since having an overlapping between both the second interior thread and the third exterior thread are known in the art and furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Furthermore, the second interior thread (16) of Iijima is formed to thread an abutment (8) for holding a prosthesis as in the present application that is to thread a prosthesis. Therefore, the only difference between the prior art of Iijima and the claim is the length of the second interior thread not overlapping the third exterior thread of the single piece upper implant vs. the claimed single piece upper implant having the second interior thread overlapping the third exterior thread whish would not perform differently than the prior art single piece upper implant configuration, making the claimed implant not Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)
Claims 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iijima (WO 2016035614 A1).
Regarding claim 10, Iijima discloses a double dental implant, including: 
a single piece lower implant (1) having an upper end (see annotated Fig. 1 above, abstract and col. 2, lines 43-45), a first spindle with a first exterior thread (3) (col. 2, lines 46-49), and a first central hole extending from the upper end toward a lower end of the lower implant (1) (see annotated Fig. 1 above), the first central hole includes a first interior thread (5) (see annotated Fig. 1 above and col. 2, lines 49-51), and the first exterior thread (3) and the first interior thread (5) overlap one another in a longitudinal direction of the lower implant (1) (see Fig. 1 above); and 
2a single piece upper implant (2) having an upper end, a screw (6) at a lower end thereof that is receivable within the first central hole and the screw (6) has a second exterior thread (5) that is engageable with the first interior thread (4) (see annotated Fig. 1 above and col. 2, lines 51-54), a second spindle having a third exterior thread (see annotated Fig. 1 above), and a second central hole extending from the upper end of the upper implant (2) toward a lower end thereof (see annotated Fig. 1 above), the second central hole includes a second interior thread (16) (see annotated Fig. 1 above).
However, Iijima does not disclose that the third exterior thread and the second interior thread overlap one another in a longitudinal direction of the upper implant.
It would have been obvious to one of ordinary skill at the time of the claimed invention to modify the disclosed length in the longitudinal direction of the second interior In re Dailey et al., 149 USPQ 47.
Furthermore, the second interior thread (16) of Iijima is formed to thread an abutment (8) for holding a prosthesis as in the present application that is to thread a prosthesis. Therefore, the only difference between the prior art of Iijima and the claim is the length of the second interior thread not overlapping the third exterior thread of the single piece upper implant vs. the claimed single piece upper implant having the second interior thread overlapping the third exterior thread whish would not perform differently than the prior art single piece upper implant configuration, making the claimed implant not patentably distinct from the prior art implant. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)
Regarding claim 14, Iijima discloses the claimed invention substantially as claimed, as set forth above for claim 10, and where Iijima discloses that the second central hole is spaced from the screw (6), and the second central hole is colinear with the screw (6) (see annotated Fig. 1 above).
Regarding claim 15, 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Iijima (WO 2016035614 A1) as applied to claim 10 above, in further view of Miller (US 20040121289 A1).
[AltContent: arrow][AltContent: textbox ( Second external hex head)][AltContent: textbox (Second band)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First spindle with a first exterior thread)][AltContent: arrow][AltContent: textbox (Space defined between a lower end of the second spindle and the screw)][AltContent: arrow][AltContent: connector][AltContent: textbox (Screw)][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: textbox ( Second spindle with a third exterior thread)]
    PNG
    media_image2.png
    495
    200
    media_image2.png
    Greyscale


Regarding claim 11-13, Iijima discloses the claimed invention substantially as claimed, as set forth above for claim 10, and where Iijima discloses that the single piece upper implant (2) includes a second external hex head (12) at the upper end thereof, and the second central hole extends through the second external hex head (12) (see Fig. 1 above and col. 3, lines 41-43); 
where the single piece upper implant  (2) includes a space defined between a lower end of the second spindle and the screw (6) (see annotated Fig. 1B above); and 

However, Iijima does not disclose that the single piece lower implant includes a first external hex head at the upper end thereof, or that the first central hole extends through the first external hex head, or that the first external hex head is disposed in the space when the single piece upper implant is secured to the single piece lower implant, or a first band is between the first external hex head and the first spindle.

[AltContent: arrow][AltContent: textbox (First spindle with a first exterior thread)][AltContent: textbox (First band)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second interior thread)][AltContent: ][AltContent: textbox (First central hole)][AltContent: arrow][AltContent: textbox (First external hex head)][AltContent: arrow][AltContent: textbox (First external hex head)]
    PNG
    media_image3.png
    527
    248
    media_image3.png
    Greyscale
                
    PNG
    media_image4.png
    763
    398
    media_image4.png
    Greyscale

With respect to claims 11-13, Miller teaches a dental implant (10) including in the upper end a first external hex head (see annotated Fig. 2 and 6 above), including a first central hole at the upper end of the implant, where the first central hole includes a second interior thread extending through the first external hex head (see annotated Fig. 2 above), including first external hex head is disposed in the space when the single piece upper implant is secured to the single piece lower implant, or a first band (26) is between the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the upper end of the single piece lower implant of Iijima, with the first external hex head at the upper end of the implant and the first band of Miller, in order to have well known in the art hex shape in the implant to hold and provides rotation to the implant during its installation in the bone cavity, and by having the first band provides a seal that separates the single piece lower implant and the bone attached to it, from the single piece upper implant and the bone attached to it. 

Response to Arguments
Status of the claims: claims 1-5 have been canceled.
Applicant’s arguments with respect to claims 6-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772